— Appeal by defendant from a judgment of the County Court, Westchester County, rendered October 13, 1977, convicting him of criminal usury (nine counts), conspiracy in the third degree and promoting gambling in the second degree, upon his plea of guilty, and imposing sentence. This appeal also brings up for review the denial of the defendant’s motion to suppress certain evidence. Judgment reversed, guilty plea vacated, defendant’s motion to suppress granted, and the case is remitted to the County Court, Westchester County, for further proceedings. The sealing requirement of CPL 700.50 (subd 2) is to be strictly construed. Accordingly, the tape recordings of intercepted telephone communications involved herein, resulting from the issuance of an eavesdropping warrant dated June 7, 1976, should have been sealed immediately upon the expiration of that warrant. Since they were not, such tapes, as well as those gathered pursuant to the extension of the June 7 warrant (such extension having been predicated in part upon information gathered pursuant to the original warrant), and any and all other evidence garnered as a result of *1012such intercepted communications, must be suppressed (see People v Washington, 46 NY2d 116; People v Glasser, 58 AD2d 448; People v Pecoraro, 58 AD2d 462, 471; CPL 700.65, subd 3). Titone, J. P., O’Connor, Martuscello and Mangano, JJ., concur.